J-S03044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 AZAIAH TAHIR WILLIAMS                   :
                                         :   No. 1877 EDA 2017
                    Appellant

           Appeal from the Judgment of Sentence April 13, 2017
    In the Court of Common Pleas of Wayne County Criminal Division at
                      No(s): CP-64-CR-0000384-2015


BEFORE:    BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED MARCH 01, 2018

      Appellant Azaiah Tahir Williams appeals from the judgment of sentence

entered by the Court of Common Pleas of Wayne County after Appellant was

charged as an adult and plead guilty to attempted murder and sexual assault

for crimes he committed at the age of fifteen. Appellant claims the trial court

erred in denying his motion to decertify the case to juvenile court and abused

its discretion in imposing an overly harsh and excessive sentence.

      The trial court aptly summarized the factual background of the case as

follows:

            In the late afternoon and early evening hours on the twenty-
      fourth (24th) day of September, [Appellant] was harassing
      residents by knocking on their doors. One of the doors [Appellant]
      knocked on belonged to the victim, Dorothy Krasley. Ms. Krasley
      was home alone and up until that day managed to care for herself
      quite capably. [Appellant] entered Ms. Krasley’s home uninvited
      and stabbed the eighty-three (83) year old woman in her neck,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S03044-18


     back, and arm with a steak knife. While Ms. Krasley was lying and
     bleeding on the floor of her home, [Appellant] admitted that he
     went through her home and took possession of deposit slips and
     credit cards. To make an already horrific event worse, [Appellant]
     returned to where Ms. Krasley had been lying and according to his
     words “removed her clothes and raped her.” He then left the
     bleeding Ms. Krasley alone.

           When police arrived, they found a bloodied Ms. Krasley
     wearing only a white sweater and underpants. Medical personnel
     determined that she endured two (2) stab wounds to the back,
     one (1) stab wound to the throat, two (2) stab wounds to the
     abdomen, and numerous “slice type” wounds to various parts of
     her body, including her head, arms, and rib area. While at the
     scene, Ms. Krasley managed to inform police that [Appellant]
     entered her residence and stabbed her after she told [Appellant]
     that he could not use her phonebook or phone. Ms. Krasley made
     the same statement to three (3) separate people. Since that day,
     however, Ms. Krasley has been so traumatized by the sexual
     assault that she will not speak of it. As a result of her injuries,
     Ms. Krasley underwent a medically induced coma. Ms. Krasley
     suffered two punctured lungs and required surgery to reconstruct
     her bowel. When a sexual assault exam was performed, evidence
     of [Appellant’s] semen was found in the underpants of Ms.
     Krasley. After four (4) weeks in the hospital and extensive
     rehabilitation, Ms. Krasley continues to suffer deficits as a result
     of the attack and her ability to live alone has been greatly
     compromised.

           After [Appellant] left Ms. Krasley alone and bloodied, he
     returned home to his legal guardians. On the thirtieth (30 th) day
     of September, six (6) days after the incident, [Appellant’s] legal
     guardians contacted police after finding Ms. Krasley’s credit card
     in [Appellant’s] bedroom. [Appellant’s] guardians informed police
     about [Appellant’s] history of stealing and arranged to meet at the
     PSP barracks for an interview. The legal guardians informed police
     that they search [Appellant’s] bedroom daily because of his
     history of stealing and found Ms. Krasley’s credit card under
     [Appellant’s] mattress and her deposit slips in [Appellant’s]
     backpack.

           Initially, when asked by police how he came to have Ms.
     Krasley’s credit card, [Appellant] informed them that he found it
     on a road. [Appellant] further lied to police by informing them

                                    -2-
J-S03044-18


      that he was serving detention at school on the day in question and
      did not know Ms. Krasley and that she was assaulted. After
      further questioning, [Appellant] said that Ms. Krasley had a knife
      in her hand when she answered his knock on the door. [Appellant]
      stated that he let himself in and disarmed Ms. Krasley after she
      informed him that he could not enter her home. According to
      [Appellant], he stabbed Ms. Krasley five (5) times when she tried
      to push him out of her home because he was afraid that she would
      take the knife from him and stab him. After stabbing Ms. Krasley,
      [Appellant] admitted that he went through Ms. Krasley’s home and
      took deposit slips and a credit card from her purse before he
      removed her clothes and “raped her.” When questioned by a
      Probation Officer in regards to his statement that he “raped her,”
      [Appellant] stated that he was almost ninety percent (90%)
      positive that he didn’t rape her; however, he felt angry and
      wanted to desecrate her so he pulled down her pants and
      underwear and masturbated over top of her until he ejaculated.
      When asked whether he thought Ms. Krasley was dead when he
      left her home, [Appellant] replied “no.”

            With respect to [Appellant’s] criminal background,
      [Appellant] has an extensive juvenile history.       [Appellant]
      received an informal adjustment for Possession of a Weapon on
      School Property, a summary harassment, and an adjudication just
      days before the assault in the present case. The informal
      adjustment involved [Appellant] bringing a three inch saw blade
      to school and rubbing it on a student’s arm. The summary
      harassment involved [Appellant] hitting and kicking an autistic
      student, taking his glasses and breaking them. The charge which
      resulted in an adjudication was an incident where [Appellant]
      allegedly entered an apartment and when apprehended was found
      to have a hatchet and a small Samurai sword.

Trial Court Opinion, 5/15/17, at 2-4.

      In connection with his assault of Ms. Krasley, Appellant was charged as

an adult with attempted homicide, rape (forcible compulsion), burglary

(overnight accommodations, person present), robbery (inflict serious bodily

injury), aggravated assault, and sexual assault. Appellant filed a Petition for

Decertification to the juvenile court. The defense presented the report of Dr.


                                     -3-
J-S03044-18



Frank M. Dattilio, Ph.D., ABPP, who offered expert opinion in support of

decertification. In response, the Commonwealth presented the report of Dr.

John O’Brien, M.D., J.D., who offered expert opinion against decertification.

After a hearing at which both experts testified, the lower court denied the

defense’s motion for decertification.

      On December 19, 2016, Appellant entered a guilty plea to attempted

homicide and sexual assault. On April 13, 2017, the lower court imposed an

aggregate term of twenty-five to fifty years’ imprisonment in a State

Correctional Institution. Appellant filed post-sentence motions, which were

subsequently denied. This timely appeal followed. Appellant complied with

the lower court’s direction to file a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issues for our review on appeal:

      I.    Whether the trial court, sitting as the decertification court,
            committed a gross abuse of discretion in denying Appellant’s
            Motion for Decertification?

      II.   Whether the trial court abused its discretionary sentencing
            powers in sentencing a 17 year old juvenile with a zero Prior
            Record Score to 25 to 50 years imprisonment constituting
            an overly harsh and excessive sentence and abusing its
            sentencing discretion?

Appellant’s Brief, at 7.

      First, we review Appellant’s challenge to the trial court’s denial of his

request to decertify the case to juvenile court. As an initial matter, we note

that Appellant did not waive his right to challenge the trial court's decision to



                                        -4-
J-S03044-18



deny his decertification request when he entered a guilty plea. Our Supreme

Court has further explained:

             Absent unusual circumstances, a guilty plea constitutes a
       waiver of any non-jurisdictional defects or defenses. However,
       since one of the prime purposes of the Juvenile Act is to spare
       from adult punishment certain youths whose behavior would
       necessarily render them guilty of adult crimes ... and since the
       decision to, or not to transfer is interlocutory and thus only
       appealable after sentencing[,] we find the instant challenge to be
       properly preserved.

Commonwealth v. Pyle, 462 Pa. 613, 617, 342 A.2d 101, 103 n. 4 (1975)

(citations omitted).

       In reviewing the trial court’s denial of a motion for decertification, this

Court has provided the following:

       The Juvenile Act, 42 Pa.C.S.A. § 6301 et seq., is designed to
       effectuate the protection of the public by providing children who
       commit ‘delinquent acts’ with supervision, rehabilitation, and care
       while promoting responsibility and the ability to become a
       productive member of the community.              42 Pa.C.S.A. §
       6301(b)(2). The Juvenile Act defines a ‘child’ as a person who is
       under eighteen years of age. 42 Pa.C.S.A. § 6302. Typically,
       most crimes involving juveniles are tried in the juvenile court of
       the Court of Common Pleas.

       Our legislature, however, has deemed some crimes so heinous
       that they are excluded from the definition of ‘a delinquent act.’
       Pursuant to 42 Pa.C.S.A. § 6322(a) and § 6355(e), when a
       juvenile is charged with a crime, including murder or any of the
       other offenses excluded from the definition of ‘delinquent act’ in
       42 Pa.C.S.A. § 6302, the criminal division of the Court of Common
       Pleas is vested with jurisdiction. See 42 Pa.C.S.A. § 6302.[1]
____________________________________________


1Section 6302 of the Juvenile Act excludes rape, aggravated assault, robbery,
and attempted murder from the definition of a “delinquent act” where a deadly



                                           -5-
J-S03044-18



       When a case involving a juvenile goes directly to the criminal
       division, the juvenile can request treatment within the juvenile
       system through a transfer process called ‘decertification.’ To
       obtain decertification, it is the juvenile's burden to prove, by a
       preponderance of the evidence, that transfer to the juvenile court
       system best serves the public interest. 42 Pa.C.S.A. § 6322(a).

          Pursuant to § 6322(a), the decertification court shall
          consider the factors contained in § 6355(a)(4)(iii) in
          determining whether the child has established that the
          transfer will serve the public interest. These factors are as
          follows:

              (A)      the impact of the offense on the victim or
                       victims;

              (B)      the impact of the offense on the community;


              (C)      the threat to the safety of the public or any
                       individual posed by the child;

              (D)      the nature and circumstances of the offense
                       allegedly committed by the child;

              (E)      the degree of the child's culpability;

              (F)      the adequacy and duration of dispositional
                       alternatives available under this chapter and in
                       the adult criminal justice system; and

              (G)      whether the child is amenable to treatment,
                       supervision or rehabilitation as a juvenile by
                       considering the following factors:

                    (I) age;
____________________________________________


weapon was used during the commission of the offense. 42 Pa.C.S.A. § 6302,
“Delinquent Act” (2)(ii)(A), (2)(ii)(C), (2)(ii)(D), and (2)(ii)(I). As a result,
pursuant to Section 6322, it was proper to commence prosecution of
Appellant's offenses in the court of common pleas criminal division rather than
in juvenile court. 42 Pa.C.S.A. 6322(a).


                                           -6-
J-S03044-18



              (II) mental capacity;

              (III) maturity;

              (IV) the degree of criminal         sophistication
              exhibited by the child;

              (V) previous records, if any;

              (VI) the nature and extent of any prior
              delinquent history, including the success or
              failure of any previous attempts by the juvenile
              court to rehabilitate the child;

              (VII) whether the child can be rehabilitated prior
              to the expiration of the juvenile court
              jurisdiction;

              (VIII) probation or institutional reports, if any;

              (IX) any other relevant factors.

     42 Pa.C.S.A. § 6355(a)(4)(iii).

     While the Juvenile Act requires that a decertification court
     consider all of these factors, it is silent as to the weight assessed
     to each by the court. However, when a juvenile seeks to have his
     case transferred from the criminal division to the juvenile division,
     he must show that he is in need of and amenable to treatment,
     supervision or rehabilitation in the juvenile system.          If the
     evidence presented fails to establish that the youth would benefit
     from the special features and programs of the juvenile system and
     there is no special reason for sparing the youth from adult
     prosecution, the petition must be denied and jurisdiction remains
     with the criminal division.

     The ultimate decision of whether to certify a minor to stand trial
     as an adult is within the sole discretion of a decertification court.
     This Court will not overturn a decision to grant or deny
     decertification absent a gross abuse of discretion. An abuse of
     discretion is not merely an error of judgment but involves the
     misapplication or overriding of the law or the exercise of a


                                       -7-
J-S03044-18


      manifestly unreasonable          judgment   based    upon    partiality,
      prejudice or ill will.

Commonwealth v. Thomas, 67 A.3d 838, 841–43 (Pa.Super. 2013)

(quoting    Commonwealth          v.     Brown,    26     A.3d     485,   491–493

(Pa.Super.2011)) (quotation marks and footnote omitted).              Further, our

Supreme Court has clarified that “[a] juvenile court must consider all of the

factors set forth in Section 6355 of the Juvenile Act, but it need not address,

seriatim, the applicability and importance of each factor and fact in reaching

its final determination.” Commonwealth v. Jackson, 555 Pa. 37, 46, 722

A.2d 1030, 1034 (1999).

      In this case, Appellant admits that the trial court did address each of

the factors set forth in Section 6355(a)(4)(iii) in its opinion supporting its

decision to deny decertification. However, Appellant argues that the trial court

unfairly emphasized the severity of the crime and did not give sufficient weight

to his “age, intellect, upbringing, lack of family, lack of criminal sophistication,

unremarkable     criminal   history,   potential rehabilitation,   amenability   to

treatment, mental health, and substance abuse.”           Appellant’s Brief, at 21.

Appellant also suggests that the trial court dismissed the testimony of defense

expert Dr. Dattilio and unfairly favored the expert opinion of Commonwealth

expert Dr. O’Brien.

      In this case, the trial court’s November 22, 2016 opinion thoroughly and

thoughtfully addresses its considerations of the factors set forth in Section

6355 that it made in reaching its decision to deny Appellant’s request for

decertification. As we find the trial court did not commit a gross abuse of

                                        -8-
J-S03044-18



discretion in reaching its conclusion, which is supported by the record, we find

Appellant’s challenge to be meritless.

      Second, we review Appellant’s claim that the lower court abused its

discretion in imposing an “overly harsh and excessive sentence.” Appellant’s

Brief, at 7. While Appellant concedes that all of his sentences fall within the

standard range of the sentencing guidelines, Appellant specifically argues that

“the consecutive nature of the sentences and the resulting aggregate sentence

are excessive even in light of [Appellant’s] loathsome and abhorrent criminal

conduct.” Appellant’s Brief, at 25.

      Appellant has raised a challenge to the discretionary aspects of his

sentence. It is well established that:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).

      Objections to the discretionary aspects of a sentence are generally
      waived if they are not raised at the sentencing hearing or in a
      motion to modify the sentence imposed.

Commonwealth v. Taylor, 137 A.3d 611, 618 (Pa.Super. 2016)




                                      -9-
J-S03044-18



       Upon review of the record, we note that Appellant failed to preserve his

challenge to the consecutive nature of his sentences in the lower court at

sentencing or in his post-sentence motion.         See Taylor, supra.   Rather,

Appellant claimed that the lower court abused its discretion in (1) failing to

consider various mitigating factors, such as his troubled upbringing and his

lack of a criminal record, and (2) in improperly considering facts related to

charged offenses to which Appellant did not enter a guilty plea. Post Sentence

Motion, 4/21/17, at 2.2 Therefore, Appellant has waived his challenge to the

consecutive nature of his sentences by failing to properly preserve it before

the trial court.

       Moreover, Appellant also failed to include his specific challenge to the

consecutive nature of his sentences in his statement pursuant to Pa.R.A.P.

1925(b). The trial court’s order filed June 15, 2017 informed Appellant that

“any issue not properly included in the [Rule 1925(b)] Statement timely filed

and served shall be deemed waived. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues

not included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived”). As Appellant did not include

this particular sentencing challenge in his Rule 1925(b) statement, his claim

is waived on this basis as well.

       For the foregoing reasons, we affirm the judgment of sentence.

       Judgment of sentence affirmed.
____________________________________________


2Appellant does not raise or develop these claims on appeal. As a result, we
need not review them further.

                                          - 10 -
J-S03044-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/18




                          - 11 -
                                                                                                 Circulated 02/09/2018 10:11 AM




             IN THE COURT OF COMMON PLEAS OF THE 22ND JUDICIAL DISTRICT
                         COMMONWEALTH OF PENNSYLVANIA
                                COUNTY OF WAYNE

    COMMONWEALTH OF PENNSYLVANIA, :

    vs.
    AZAIAH TAHIR WILLIAMS,
              Defendant                                                       NO. 384-CRIMINAL-2015


                                                             OPINION


            In the above captioned case, Defendant is charged with Rape by Forcible Compulsion (Fl);

    Burglary- Overnight Accommodation, Person Present (Fl); Robbery with Serious Bodily Injury

    to Another (Fl); Attempted Criminal Homicide (Fl); Aggravated Assault-Deadly Weapon (F2);

    and Aggravated Assault - Serious Bodily Injury (Fl). Defendant was sixteen (16) days away from

    his sixteenth (161h) birthday when the alleged crimes were committed. On December 31, 2015,

    Defendant filed a Motion for Decertification. This Court held a Decertification Hearing on October

    19, 2016. Defendant's Motion was denied at the conclusion of said hearing. This Court issues the

    following written opinion in support of its October 19, 2016 Decision.


                                                       Decertification

           Pursuant to 42 Pa. C.S.A. § 6322(a), when a juvenile has committed a crime, which

    includes murder, or any of the other offenses listed under paragraph 2(ii) or (iii) of the definition

    of "delinquent act" in 42 Pa. C.S.A. § 6302, the criminal division of the Court of Common Pleas

    is vested with jurisdiction. Likewise, 42 Pa. C.S.A. § 6355(e) explains that charges of murder, or

    any of the other offenses listed under paragraph (2)(ii) or (iii) of the definition of "delinquent act"

    in 42 Pa. C.S.A. § 6302, requir� I� tjj� offense be prosecuted in the criminal division. When a
                                        .
                                        'case goes directly to criminal division, the juvenile has the option of requesting treatment within

the juvenile system through a transfer process of "decertification." Com. v. Aziz, 724 A.2d 371,

373 (Pa. Super. 1999). In determining whether to transfer such a case from criminal division to

juvenile division, "the child shall be required to establish by a preponderance of the evidence that

the transfer will serve the public interest." 42 Pa. C.S.A. § 6322(a).

         Pursuant to Section 6322(a), the decertification court shall consider the factors contained

in Section 6355(a)(4)(iii) in determining whether the child has established that the transfer will

serve the public interest. The statutorily set factors to be considered are as follows.

   (A) The impact of the offense on the victim or victims;

   (B)    The impact of the offense on the community;

   (C) The threat to the safety of the public or any individual posed by the child;

   (D) The nature and circumstances of the offense allegedly committed by the child;

   (E)    The degree of the child's culpability;

   (F)    The adequacy and duration of dispositional alternatives available under this chapter and

          in the adult criminal justice system; and

   (G) Whether the child is amenable to treatment, supervision or rehabilitation as a juvenile by

          considering the following factors:

              I.   Age;

             II.   Mental capacity;

            III.   Maturity;

            IV.    The degree of criminal sophistication exhibited by the child;

             V.    Previous records, if any;




                                                                                          Page 2 of8
             VI.    The nature and extent of any prior delinquent history, including the success or

                    failure of any previous attempts by the juvenile court to rehabilitate the child;

            VII.    Whether the child can be rehabilitated prior to the expiration of the juvenile

                    court jurisdiction;

            VIII.   Probation or institutional reports, if any;

             IX.    Any other relevant factors

42 Pa. C.S.A. § 6355(a)( 4)(iii). The ultimate decision of whether to certify a minor to stand trial

as an adult is within the sole discretion of a decertification court. Com. v. Jackson, 722 A.2d 1030,

1034 (Pa. 1999). A decertification court must consider all of the factors set forth in Section 6355

of the Juvenile Act, but it need not address, seriatim, the applicability and importance of each

factor and fact in reaching its final determination. Id.



    A.      The impact of the offense on the victim or victims

         The impact of the offense on the victim, Dorothy Krasley, is profound. Ms. Krasley was

eight-three (83) years old when the Defendant allegedly entered her home and stabbed her in the

neck, chest and back with a steak knife. After being repeatedly stabbed, the Defendant allegedly

raped a profusely bleeding Ms. Krasley. The physical and emotional impact of these heinous

crimes is immeasurable.



    B.      The impact of the offense on the community

         The impact of the offense on the community is also profound. A lot of unease is created

when an eighty-three (83) year old women is brutally victimized in her own home by a complete

stranger.




                                                                                           Page 3 of8
    C.       The threat to the safety of the public or any individual posed by the child

         The threat to the safety of the public or any individual posed by the child is high. Since

early childhood, the Defendant has committed various violent acts. The various acts include

kicking his foster family's dog, stabbing a classmate with a compass, and threatening a classmate

with a sawblade. All of these incidents occurred while the Defendant was receiving medication

and therapy for his mental health issues. Despite mental treatment, the Defendant has not shown

any improvement; in fact, the record shows a progression in Defendant's violent behavior. This

progression is alarming and unpredictable.



    D.       The nature and circumstances of the offense allegedly committed by the child

         The nature and circumstances of the offenses allegedly committed by the child are

appalling. On September 24, 2015, the Defendant allegedly proposed to two (2) companions that

they should go house to house, knocking on people's doors, asking for money. When the Defendant

knocked on the door to Ms. Krasley's residence, an eighty-three (83) year old woman confronted

him. The Defendant allegedly pushed his way into Ms. Krasley's home and stabbed her in the

neck, chest and back with a steak knife. While Ms. Krasley was lying and bleeding on the floor,

the Defendant allegedly went through her belongings and took various items, including credit

cards. Before leaving Ms. Krasley's residence, the Defendant allegedly raped her or at least

denigrated Ms. Krasley by ejaculating onto her.



   E.       The degree of the child's culpability

         The degree of the child's alleged culpability is high. The Defendant not only created a plan

to steal from unsuspected victims, but also acted consistent with that plan by knocking on the door




                                                                                           Page 4 of8
to Ms. Krasley's residence. Although Defendant informed Dr. Dattilio and Dr. O'Brien that he

was under the influence of hallucinogens and ecstasy when the crimes were committed, this Court

is not persuaded that Defendant's actions were influenced by drugs; the Defendant never reported

his drug use to police and was able to clearly recall the events of September 24, 2015.



    F.       The adequacy and duration of dispositional alternatives available under this

             chapter and in the adult criminal justice system

         Dr. Dattilio recommended that the Defendant be placed in Danville Juvenile Detention

Center. This Court is not persuaded by Dr. Dattilio's testimony. Despite having access to

medication and therapy for mental health issues since early childhood, the record shows a

progression in Defendant's violent behavior.



    G.      Whether the child is amenable to treatment, supervision or rehabilitation as a

            juvenile.

         This Court does not find the child to be amenable to treatment, supervision or rehabilitation

as a juvenile.

                   I.   Age: The Defendant is currently seventeen (17) years old.

                  II.   Mental capacity: According to Dr. Dattilio and Dr. O'Brien, the Defendant

                        has an average IQ. However, the Defendant scored well above average on

                        the Verbal Comprehension Index.

                 III.   Maturity: This Court perceives the Defendant to be a mature young adult;

                        there was no evidence indicating otherwise.




                                                                                            Page 5 of8
IV.   The degree of criminal sophistication exhibited by the child: The degree

      of criminal sophistication exhibited by the child is high. The Defendant not

      only created a plan to steal from unsuspected victims, but also acted

      consistent with that plan by knocking on the door to Ms. Krasley's

      residence. A high degree of criminal sophistication is also exhibited by

      evidence that the Defendant hid credit cards stolen from Ms. Krasley under

      his mattress.

 V.   Previous records, if any: The Defendant has been in the Juvenile System

      as a dependent child since the age of two (2). Since early childhood, the

      Defendant has committed various violent acts. The various acts include

      kicking his foster family's dog, stabbing a classmate with a compass, and

      threatening a classmate with a sawblade. In July of 2015, two (2) short

      months prior to the current incident, the Defendant was found by law

      enforcement living on the streets in Scranton, Pennsylvania with a hatchet

      and knife in his possession. In connection with the Scranton incident, the

      Defendant was adjudicated delinquent on September 20, 2015 and

      identified as a juvenile in need of treatment, supervision and rehabilitation.

VI.   The nature and extent of any prior delinquent history, including the

      success or failure of any previous attempts by the juvenile court to

      rehabilitate the child: At the age of ten (10), the Defendant went through

      the Lehigh County Juvenile System when he brought a sawblade to school

      and threatened a classmate with it. The Defendant received a consent decree




                                                                          Page 6 of8
         as a result of this offense. Despite going through the Lehigh County Juvenile

         System, the Defendant continued to be defiant and violent.

 VII.   Whether the child can be rehabilitated prior to the expiration of the

        juvenile court jurisdiction: This Court does not find that the child can be

        rehabilitated prior to the expiration of the juvenile court jurisdiction.

        According to Dr. O'Brien, the Defendant has behavioral problems that do

        not respond to treatment. This Court finds Dr. O'Brien's assessment to be

        more accurate and worthy of weight than Dr. Dattilio's assessment owing

        in part, but not entirely, to Dr. Dattilio's failure to disclose the results of the

        MMPI and the consent decree received by the Defendant when he was ten

        (10) years of age.

VIII.   Probation or institutional reports, if any: Reports from the Wayne

        County Correctional Facility, where the Defendant is currently being

        detained, advises that the Defendant has made plans to escape, plans to kill

        others, and plans to hang himself with shoelaces. According to Dr. Dattilio,

        the Defendant informed him that he did not intend to act on any of those

        plans. Other reports from the Wayne County Correctional Facility indicate

        that the Defendant argues with Correctional Officers and refuses to follow

        orders.

 IX.    Any other relevant factors: The Defendant demonstrated a callousness for

        the value of human life when he left Ms. Krasley profusely bleeding without

        contacting someone for help. The Defendant's flat demeanor during the

        Decertification Hearing also demonstrated to this Court a lack of remorse.




                                                                               Page 7 of8
----��------ ----------------------------------------



                                                  Conclusion

             The Defendant has failed to establish by a preponderance of the evidence that the transfer

      from criminal division to juvenile division will serve the public interest.




                                                                            BY THE COURT




      cc: �hard
          ._..--; .
                      B. Henry, Esq .
             District Attorney

      KW
                             /I -    Z3 � /�



                                                                                             Page 8 of8